     Case 20-70115-hdh11 Doc 41 Filed 08/10/20            Entered 08/10/20 14:16:31        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed August 10, 2020                                         United States Bankruptcy Judge
______________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                     WICHITA FALLS DIVISION

      IN RE:                                                § CHAPTER 11
                                                            §
      BOWIE REAL ESTATE HOLDINGS, LP,                       § CASE NO. 20-70115-hdh11
                                                            §
                  DEBTOR.                                   §

                    ORDER GRANTING AGREED MOTION FOR CONTINUANCE

             ON THIS DATE CAME ON FOR CONSIDERATION the Agreed Motion to Continue

     Hearing (“Motion”) filed by CrossFirst Bank (“CrossFirst”). The Court, having reviewed same,

     and any response(s) thereto, and found that notice of the Motion was proper, is of the opinion that

     the Motion should be GRANTED; it is therefore

             ORDERED ADJUDGED and DECREED as follows:

             1.      The Motion is hereby granted;

             2.      CrossFirst will confer with Debtor Bowie Real Estate Holdings, LP to resolve or

     reset the Motion to Dismiss [ECF No. 26];
Case 20-70115-hdh11 Doc 41 Filed 08/10/20            Entered 08/10/20 14:16:31        Page 2 of 2




        3.      The hearing on the Motion to Dismiss shall be converted to a status conference (the

“Status Conference”) to occur on August 12, 2020 at 9:00 a.m. at the United States Federal

Courthouse, 1000 Lamar Street, Room 222, Wichita Falls, TX 76301;

        4.      All appearances at the Status Conference will be live and in-person before the

Honorable Harlin D. Hale. Parties are required to wear masks when entering the United States

Federal Courthouse and while inside the Federal Building; and

        5.      Parties who wish to appear telephonically must pre-register with CourtCall at

(866) 582-6878 or courtconference@courtcall.com prior to the Status Conference to obtain the

dial-in information for the Status Conference.

                                    ### END OF ORDER ###

ORDER PREPARED AND SUBMITTED BY:

Michael S. Held
Jackson Walker LLP
2323 Ross Avenue, Suite 600
Dallas, Texas 75201
Telephone: (214) 953-6000
Facsimile: (214) 661-6859

Email: mheld@jw.com

COUNSEL FOR CROSSFIRST BANK




26523622v.1 151068/00045
